Citation Nr: 0842973	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, denied 
service connection for tinnitus.  

The veteran requested a personal hearing before a Member of 
the Board at the RO in his October 2007 substantive appeal.  
The veteran withdrew the request in an April 2008 submission.  
Prior to the Board's consideration of the claim on the 
merits, the veteran submitted a new request for a Board 
hearing in August 2008.  The Board remanded this case in 
August 2008 to provide that hearing.  The veteran failed to 
report for his scheduled hearing in December 2008.  The 
request is deemed withdrawn.  The Board may proceed.  
38 C.F.R. § 20.704(d).

The veteran also attempted to appoint the Veterans of Foreign 
Wars of the United States, Inc., as his representative by 
submission of a December 2007 power of attorney.  The VFW 
declined representation in December 2007 as the veteran had 
already perfected his appeal.  Their revocation submission 
indicates that they would notify the veteran of the decision.  
The Board will proceed.


FINDING OF FACT

The veteran's tinnitus is at least as likely as not related 
to inservice noise exposure.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in by active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Board will grant the veteran's tinnitus claim, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II. Service Connection

The veteran contends that he has tinnitus as a result of 
flight line exposure on the U.S.S. Coral Sea.  For the 
reasons that follow, the Board concludes that service 
connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran was seen at an October 2006 VA examination, where 
he reported bilateral tinnitus.  The examiner duly noted a 
diagnosis of bilateral tinnitus.  The Board is satisfied with 
the evidence of current disability.

The veteran claims his tinnitus is the result of inservice 
noise exposure.  The veteran had normal hearing bilaterally 
on the audiometric testing at entry to service in May 1963, 
and 15/15 hearing by whispered voice test separation from 
service in June 1966.  There is no contemporaneous evidence 
of tinnitus in during his service.

The veteran's DD 214 reflects that the veteran served as an 
armorer aboard the U.S.S. Coral Sea.  Noise exposure, 
particularly in the 1960's, is an expected condition of such 
service.  The Board finds that there is an inservice injury 
(i.e. acoustic trauma).  

The RO denied this claim because the October 2006 VA 
examination report concluded that because there was 
approximately 40 years between the noise exposure and his 
claim and there were no contemporaneous complaints in 
service, the veteran's tinnitus was less likely than not 
related to service.  

The Board notes that the veteran reported at the examination 
that he had suffered tinnitus since discharge.  In his 
November 2006 Notice of Disagreement, the veteran stated that 
he had increasing and persistent tinnitus within a few years 
of discharge.  In a set of statements accompanying his 
October 2007 Form 9, the veteran reported that he had not 
known that tinnitus was a disability or a permanent condition 
during service.  He indicated that the RO had misinterpreted 
his Notice of Disagreement to mean that tinnitus was absent 
at discharge, developing a few years later.  He discussed in 
that statement that he had considerable noise exposure and 
that he had tinnitus since that time.  

The veteran has reported onset of tinnitus shortly after 
service several times.  The Board notes that tinnitus 
involves a simple diagnosis that is capable of lay 
observation, and the veteran's assertions regarding ringing 
in his ears have been supported by a later diagnosis by a 
medical professional at the VA examination.  See Jandreau v. 
Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).  The veteran was 
exposed to acoustic trauma in service aboard the U.S.S. Coral 
Sea, and his development of tinnitus therein is consistent 
with the circumstances, conditions, and hardships of service.  
See 38 U.S.C.A. § 1154(a).  Consequently, his statements 
regarding the in-service onset of tinnitus are accepted, 
despite the absence of complaints in the service medical 
records.  As the Board finds that the veteran's statements 
are both competent insofar as tinnitus is capable of lay 
observation and credible insofar as the incurrence of 
tinnitus is consistent with combat service (i.e., acoustic 
trauma), the absence of complaints in the veteran's service 
medical records are not dispositive.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006).  Rather, as 
the record shows that the veteran sustained acoustic trauma 
during service, has provided competent and credible 
statements of having tinnitus in service and thereafter, and 
has a current diagnosis of tinnitus, the Board concludes that 
service connection for tinnitus is warranted.  See Hickson, 
supra.  


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


